Title: To Thomas Jefferson from James Wilkinson, 30 March 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     le Mars le 30me 1808
                  
                  Bonaparte vise a la domination universal, et pour parvenir a ce but il est necessaire d’etèindre las presentes dynasties de l’Europe, et de plàcer ses dependents dans la place des Monarque Actuel, il ne sera jamais tranquille tandis qu’un Bourbon reste dans le trône.
                  Il a dèja seune la Pologne l’a èvige en royaume et placé un de ses favòris sour le Trône.
                  
                     Il a dètronè le Roy de Pruse; et il est a croir qu’il donnera ce royaume a son frère Jerome.
                  
                     Il marche une armé de 30,000 hommes, a travers de l’Espagne pour réduire le Portugal, et lui donner un nouvaux Mastre; et cette èvèrement sera prontement suivi par la chûte du Ryaume d’Espagne en Europe.
                  En attendant la guerre avec l’Angleterre se continue et la paix ne purt se faire, que par la destruction du dernier, la guerre alors peut durer pour nombres d’annees et la despotisme de la France se borner au continent de l’Europe.
                  Dan cette etat de chose, les habitans de l’Hemisphere de l’Ouest deivent viellir a leur propre sureté et indèpendance.
                  Le Mixeque, Peru et Cuba formé dans des Etats independent sans n’import quel nome au forme de Government, que pourrait mieux être, adapté au gènie et aux usages des peuple, et lié par une forte alliance avec les etats unis d’Amerique pourrais sous peu dèfier le vieux monde. 
                  La partie raisonable et ostensible du peuple Americain ont cette maniere de voir.
                  Ils deteste l’idée de faire la guerre au Mexique mais il ne seront jamais content de le voir sous le jouge de la France au l’Angleterre, et pour l’empecher il y’a des centaines de milliers prets a prendre les Armes.
               